Title: The Postmaster and the Mercury, 11 December 1740
From: Franklin, Benjamin
To: 


The Publick has been entertain’d for these three Weeks past, with angry Papers, written expressly against me, and publish’d in the Mercury. The two first I utterly neglected, as believing that both the Facts therein stated, and the extraordinary Reasonings upon them, might be safely enough left to themselves, without any Animadversion; and I have the Satisfaction to find, that the Event has answered my Expectation: But the last, my Friends think ’tis necessary I should take some Notice of, as it contains an Accusation that has at least a Shew of Probability, being printed by a Person to whom it particularly relates, who could not but know whether it was true or false; and who, having still some Reputation to guard, it may be presum’d, could by no Means be prevail’d on to publish a Thing as Truth, which was contrary to his own Knowledge.
“Mr. Franklin (says the Writer in the Mercury) has, since my first Letter, in Quality of Post-Master, taken upon him to deprive the Mercury of the Benefit of the Post, and will not permit it to travel with his Gazette which charges me with the most infamous Practices. His Resentment against his Brother Printer is altogether unreasonable; for a Printer should always be acquitted from being a Party to any Writing, when he discovers the Author, or when the Author subscribes his Name; except the other KNOWS he publishes a Falshood at the Time; which cannot be supposed to be the Case in respect to what Mr. Bradford printed for me.”
It unluckily happens, that this not only may be supposed to be the Case, but really is the Case, in respect to this very Paragraph.
For the Truth is, that ’tis now upwards of a Twelvemonth since I refus’d to forward Mr. Bradford’s Papers free by the Post, in Obedience to a positive Order from the Hon. Col. Spotswood, then Post-Master General.
To prevent any Suspicion of the Reality of such an Order, or that I obtain’d it by some Misrepresentations of Mr. Bradford, or that it was given hastily, thro’ Caprice, or without just Reason, I am sorry I am oblig’d to mention, That his Detaining the Ballance of his Accounts, and his Neglecting to render any Account for a long time, while he held the Post-Office himself, as they were the Occasion of his Removal, so they drew upon him, after long Patience and Forbearance, the Resentment of the Post-Master General, express’d in the following Letter.
[Here Franklin incorporated the text of the letter from Alexander  Spotswood, October 12, 1739, printed above, pp. 235–6.]
Upon the Receipt of this Letter it was, that I absolutely refus’d to forward any more of Mr. Bradford’s Papers free by Post; and from that time to this, he has never offered me any to forward. This he cannot but KNOW to be true.
I must however do Mr. Bradford the Justice, to vindicate him from an injurious Suspicion which I apprehend may arise on this Occasion, to wit, That he has impos’d that Story on his unhappy Writer, and misled him by a wrong Account of Facts he might be ignorant of. For this, in my Opinion, cannot possibly be: Inasmuch as that Person is thoroughly acquainted with the Affair, was employ’d as Attorney in the Action against Bradford, and had, at the very Time he was writing the Paragraph in Question, the Original Letter from Col. Spotswood, in his own Possession.
B. Franklin
